DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201710729954.X, filed on 08/23/2017.
Status of Claims
Claims 1-11 are pending in this application and have been examined on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features listed immediately below from claim 11 must be shown or the feature(s) canceled from the claim(s):
the mechanical grease separator uses double layers of concave filter meshes, and respective concave surfaces of the filter meshes are oppositely buckled together;
a radial multi-blade turnplate
a center of the radial multi-blade turnplate is fastened to an end of the output shaft of the first fan; and
the electrostatic grease separator is of a structure comprising an electrostatic field and a grease contact absorption unit that are disposed inside the fume suction cavity.
and the dust blocker is of a structure that is the same as that of any of the mechanical grease separator, the radial multi-blade tumplate, and the electrostatic grease separator.
The listed limitations are not shown in the drawings as only a schematic depiction of the grease separator and the dust blocker is show in applicant’s drawings. It is unclear how the specific limitations of the grease separator and dust blocker listed above interact with the fume suction cavity, the fans, or the other surrounding structures. New matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,089,327 (referred to as Welsh) in view of US 5,662,097 (referred to as Panos), further in view of US 4,902,316 (referred to as Giles), and even further in view of US 5,626,820 (referred to as Kinkead), and even further in view of US 4,759,196 (referred to as Davis).
Regarding claim 1, Welsh discloses a dual-purpose circulating purifier (kitchen exhaust system as disclosed in at least fig. 1), comprising 
a housing (housings of hood assembly 13 and rooftop package 21. See annotated fig. 1), 
an oil fume purification device (device made of at least elements 49, 61, 62 and the fume inlet opening. See annotated fig. 1), 
a fresh air supply device (device made of at least elements 22, 23, 28, 44, 46, 47, 48, 50B, 52, 53, 57, 58, and the filters behind louvers 28. See annotated fig. 1),
wherein both the oil fume purification device and the fresh air supply device are arranged inside the housing (see annotated fig. 1); 
the oil fume purification device comprises a fume suction opening (opening defined by plate 61 and flange 62. See annotated fig. 1), 
a first air outlet (discharge opening 27), 
a grease separator (filters 49. Col. 3, lines 2-16 discloses filters 49 being grease filters), 
a fume suction cavity (conduit 26), 
a first fan (exhaust blower 25), 
a fume exhaust chamber (see annotated fig. 1. Welsh does not explicitly disclose the exhaust chamber having purification properties)
the grease separator is disposed at the fume suction opening (see annotated fig. 1) or inside the fume suction cavity,
the fresh air supply device comprises an air suction opening (air inlet as disclosed in annotated fig. 1. Col. 2, lines 50-52 discloses that fresh air is drawn into blower 22), 
a second air outlet (at least register outlets 48. See figs. 1-2), 
a dust blocker (filters behind louvers 28 as disclosed by col. 2, lines 21-24), 
an air suction cavity (see annotated fig. 1), 
a second fan (blower 22), 
a gas supply chamber (supply ducts 23. Welsh does not disclose the chamber having purification properties),
the dust blocker is disposed at the air suction opening (see fig. 1 and annotated fig. 1) or inside the air suction cavity.
Welsh does not disclose a double-wing baffle device, and the double-wing baffle device comprises a first baffle, wherein an upper end of the first baffle can be rotatably fastened above the fume suction opening.
However, Panos does disclose a double-wing baffle device (device of at least elements 48a and 48b. See fig. 1), and the double-wing baffle device comprises a first baffle (fig. 1 discloses at least one baffle in the form of closure members 48a and 48b), wherein an upper end of the first baffle can be rotatably fastened (col. 3, lines 30-38 disclose closure members 48a and 48b being capable of being rotatably fastened via hinges 51 at its upper end) above the fume suction opening (at least one of the closure members is capable of being mounted above a fume suction opening in the same way as it is mounted above openings 40a and 40b. See at least fig. 1).
Welsh and Panos are considered analogous to the claimed invention because they both are in the field of kitchen fume hoods. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the hood of Welsh to include a pivotable baffle system like Panos in order to keep the grease separator clean while the hood is not in use.
Additionally, Welsh does not explicitly disclose a fume purification chamber and a fume purification filter layer, and the fume purification filter layer is disposed inside the fume purification chamber.
However, Giles does disclose a fume purification chamber (chamber containing elements 16, 18, and 20. See annotated fig. 2. Col. 3, lines 28-31 disclose the chamber having purification properties) and a fume purification filter layer (layer formed from grease filter 16, electrostatic filter 18, and charcoal filter 20), and the fume purification filter layer is disposed inside the fume purification chamber (annotated fig. 2 discloses the fume purification filter layer being disposed in the fume purification chamber)
Welsh and Giles are considered analogous to the claimed invention because they both are in the field of exhaust ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the fume exhaust chamber of Welsh to include the layered filters of Giles in order to remove unwanted particulates from the exhaust and de-odorize the exhaust (Giles: col. 1, lines 62-67).
Additionally, Welsh does not explicitly disclose a gas purification chamber, a gas purification filter layer, and the gas purification filter layer is disposed inside the gas purification chamber.
However, Kinkead does disclose a gas purification chamber (chamber containing activated carbon filter 144 and pleated filter 146. See annotated fig. 3. Col. 10, lines 39-42 discloses the chamber having purification properties), a gas purification filter layer (layer formed from at least activated carbon filter 144 and pleated filter 146), and the gas purification filter layer is disposed inside the gas purification chamber (see annotated fig. 3).
Welsh and Kinkead are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the air inlet of Welsh to include the layers of filters from Kinkead in order to prevent gas-phase contaminants from entering the kitchen (Kinkead: col. 2, lines 1-18).
Additionally, Welsh does not disclose a second baffle, wherein an upper end of the second baffle can be rotatably fastened above the air suction opening.
However, Davis does disclose a second baffle (cover panel 28. See at least figs. 1-3), wherein an upper end of the second baffle can be rotatably fastened (figs. 1-3 disclose the upper end of cover panel 28 being rotatably fixed) above an air suction opening (figs. 1-3 disclose cover panel 28 being fixed above an air inlet opening 30. See col. 2, lines 44-51).
Welsh and Davis are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the air inlet opening of Welsh to include the cover panel of Davis in order to prevent weather like rain or shown from entering the hood or kitchen while the hood is not in use.
Regarding claim 7, Welsh in view of Panos, Giles, Kinkead, and Davis disclose the invention of claim 1 and the combination further discloses wherein the fume suction cavity and the air suction cavity are integrally connected (Welsh: figs. 1-2 and annotated fig. 1 disclose conduit 26 and the air suction cavity being integrally connected via the air passages within the housing), and a partition plate (Welsh: see annotated fig. 1) is disposed therebetween (Welsh: see annotated fig. 1).
Regarding claim 8, Welsh in view of Panos, Giles, Kinkead, and Davis disclose the invention of claim 1 and the combination further discloses wherein the first fan and the second fan are respectively disposed on two sides of the partition plate (Welsh: see annotated fig. 1).
Regarding claim 10, Welsh in view of Panos, Giles, Kinkead, and Davis disclose the invention of claim 1 and the combination further discloses wherein the fume purification filter layer is one or a combination of several of an organic cotton filter mesh layer. a high efficiency HEPA mesh layer, an activated carbon filter layer (Giles: charcoal filter 20. See col. 3, lines 45-48), and nano photocatalyst TiO2 layer: and the gas purification filter layer is one or a combination of several of an organic cotton filter mesh layer, a high efficiency HEPA mesh layer (Kinkead: HEPA filter 148. See col. 10, lines 39-42), an activated carbon filter layer (Kinkead: activated carbon filter 144. See col. 10, lines 39-42), and nano photocatalyst TiO2 layer.
Allowable Subject Matter
Claims 2-6, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the combination of Welsh in view of Panos, Giles, Kinkead, and Davis does not explicitly disclose a ventilation structure in which the air suction opening is disposed on the lower part of the housing, and the second air outlet is disposed on the upper part of the housing. Modifying the combination further with a ventilation system with such structure would likely destroy the function of Welsh of ventilating the kitchen through the roof. For this reason, the examiner believes the stated limitation of claim 2 to be allowable over the prior art found in examiner’s search so far.
Regarding claims 3 and 4, the combination of Welsh in view of Panos, Giles, Kinkead, and Davis does not disclose an actuating system connecting the two closing baffles to motors and push rods. A further modification to the current combination would not be obvious to one of ordinary skill in the art since it would involve using non-analogous art or improper motivation for modification. For these reasons the examiner believes the limitations of claims 3 and 4 are allowable over the prior art found in examiner’s search so far.
Regarding claims 5 and 6, the combination of Welsh in view of Panos, Giles, Kinkead, and Davis does not disclose a heat exchange device nor a orientation of the heat exchange device between the fresh air intake and the fume exhaust. US 4,122,834 (referred to as Jacobs) is the closest prior art found in examiner’s search so far. Jacobs does not explicitly disclose the heat absorber being located at the end of a circulating pipeline, and a radiation being located at the end of the circulating pipeline at an upper end of the circulating pipeline. The examiner believes that additional modification of the combination to include these structures would not be obvious to one of ordinary skill in the art since it would require modifying Welsh to include an excessive amount of major systems that are not initially present in Welsh. For these reasons the examiner believes the limitations of claims 5 and 6 are allowable over the prior art found in examiner’s search so far.
	Regarding claim 9, the combination of Welsh in view of Panos, Giles, Kinkead, and Davis does not disclose a shared motor between the two fans, and the fan volutes being clamped to the partition plate. US 5,220,955 (referred to as Stokes) is the closest prior art found in examiner’s search so far. Though Stokes may teach some of the limitations missing from the combination, it would not be obvious to one of ordinary skill in the art to modify the combination with Stokes since it would require modifying Welsh to include an excessive amount of major systems that are not initially present in Welsh. For these reasons the examiner believes the limitations of claim 9 are allowable over the prior art found in examiner’s search so far.
	Regarding claim 11, the combination of Welsh in view of Panos, Giles, Kinkead, and Davis does not disclose the specific structure of the grease separator and the dust blocker. US 3,744,217 (referred to as Ebert) is the closest prior art found in examiner’s search so far. Ebert may disclose at least some of the limitations of the grease separator, however it is not explicitly disclosed in Ebert that the electrostatic filter can be used for fresh air intake. It would not be obvious to one of ordinary skill in the art to modify the combination with Ebert since it would require modifying Welsh to include an excessive amount of major systems that are not initially present in Welsh. For these reasons the examiner believes the limitations of claim 11 are allowable over the prior art found in examiner’s search so far.

Annotated Figures

    PNG
    media_image1.png
    723
    906
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated fig. 1 is an annotation of fig. 1 from Welsh.

    PNG
    media_image2.png
    929
    1366
    media_image2.png
    Greyscale

Annotated Fig. 2
Annotated fig. 2 is an annotation of fig. 2 from Giles.

    PNG
    media_image3.png
    453
    745
    media_image3.png
    Greyscale

Annotated Fig. 3
Annotated fig. 3 is an annotation of fig. 1C from Kinkead.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,513,809 (Schneider et al.) discloses a heat retake ventilation unit with a fresh air inlet and an exhaust outlet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762